Order, Supreme Court, New York County (Jacqueline Silbermann, J), entered June 13, 2003, which denied defendant’s motion to vacate a default judgment for divorce, directing equitable distribution of the marital estate, unanimously affirmed, without costs.
Defendant failed to make the requisite showing of a reasonable excuse for her default and a meritorious defense (Estate of Allen v Allen, 258 AD2d 423 [1999]). The unsworn letter submitted from a clinic where defendant sought treatment several months after her default was not in admissible form, and failed to establish that the default was based on illness. Even if the letter were admissible and established an excuse for the default, defendant has still failed to establish a meritorious defense. Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.